DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-62, 72-73, 85, 88-94, 104-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 19-20, 30, 44, 45, 53 of U.S. Patent No. 11415475 to Wiseman. 
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 55-58, 61, 72-73, 85, 88-89, 91, 93, 104-105 of the instant application, applicants claims, a device for indicating a presence of a directional differential pressure between a first space and a second space separated from the first space by a barrier, the device comprising: a baseplate; a first inclined conduit connected to the baseplate and configured to be fluidically connected to the first and second spaces; wherein the first inclined conduit is connected to the baseplate with a first mounting portion, and the first inclined conduit is inclined at a first angle relative to a horizontal plane when the baseplate is oriented vertically; wherein the first mounting portion is removable from the baseplate without damaging the baseplate or the first mounting portion; at least one movable element disposed within the first inclined conduit and movable from a first, vertically lower region of the first inclined conduit to a second, vertically higher region of the first inclined conduit in response to the directional differential pressure between the first and second spaces being greater than a threshold differential pressure; and a second mounting portion, wherein when the first mounting portion is removed from the baseplate and the second mounting portion is connected to the baseplate, the second mounting portion is configured to hold an inclined conduit at a second angle, different from the first angle, relative to the horizontal plane when the baseplate is oriented vertically. Wiseman discloses a device for indicating a presence of a directional differential pressure between a first space and a second space separated from the first space by a barrier, the device comprising: a baseplate configured to mount the device to a first side of the barrier; a first conduit portion configured to be in fluidic connection with the first space, the first conduit portion being configured to reach an opening in the first side of the barrier, wherein at a location where the first conduit portion is configured to reach the first side of the barrier, an imaginary axis passes through a center of the first conduit portion, the imaginary axis being perpendicular to the baseplate; a second conduit portion configured to be fluidically connected to the first conduit portion and the second space, wherein the second conduit portion is inclined at an angle relative to a horizontal plane when the baseplate is oriented vertically; wherein the second conduit portion includes a movable element travel path section within which a movable element can travel, and the movable element travel path section has a longitudinal direction which is transverse to the imaginary axis; and a movable element disposed within the movable element travel path section and movable from a first, vertically lower region of the second conduit portion to a second, vertically higher region of the second conduit portion in response to the directional differential pressure between the first space and the second space being greater than a threshold differential pressure; wherein the movable element travel path section has a first movable element stop and a second movable element stop, and the imaginary axis intersects the movable element travel path section at a location between the first movable element stop and the second movable element stop, and the imaginary axis does not intersect either of the first movable element stop and the second movable element stop.
Although the scope of claims 55-58, 61, 72-73, 85, 88-89, 91, 93, 104-105 of the instant application and claims 1, 3, 19-20, 30, 44, 45, 53 of Wiseman application are very similar, the difference between the present invention and Wiseman is that the instant application recites the same limitations with a higher level of generality in scope.  It would have been obvious to one of ordinary skill to design the same invention as the same components and limitations are used to form the device.
Claim 56 of the instant application corresponds to claim 1 of Wiseman.
Claim 57 of the instant application corresponds to claims 1 & 3 of Wiseman.
Claim 58 of the instant application corresponds to claim 1 of Wiseman.
Claim 61 of the instant application corresponds to claims 30 & 44 of Wiseman.
Claim 72 of the instant application corresponds to claim 20 of Wiseman.
Claim 73 of the instant application corresponds to claim 20 of Wiseman.
Claim 85 of the instant application corresponds to claim 19 of Wiseman.
Claim 88 of the instant application corresponds to claims 1, 45 and 53 of Wiseman.
Claim 89 of the instant application corresponds to claim 1 Wiseman.
Claim 91 of the instant application corresponds to claim 1 Wiseman.
Claim 93 of the instant application corresponds to claims 30 & 44 of Wiseman.
Claim 104 of the instant application corresponds to claim 20 of Wiseman.
Claim 105 of the instant application corresponds to claim 20 of Wiseman.

This is a nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 55 and 88 and their respective dependent claims would be allowable if rewritten or amended to overcome the double patenting rejection with the timely filing of a terminal disclaimer, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art such as Wiseman US20180164174 and Banks et al US5195376 (hereinafter “Banks”) made available do not teach, or fairly suggest, a baseplate; a first inclined conduit connected to the baseplate and configured to be fluidically connected to the first and second spaces; wherein the first inclined conduit is connected to the baseplate with a first mounting portion, and the first inclined conduit is inclined at a first angle relative to a horizontal plane when the baseplate is oriented vertically; wherein the first mounting portion is removable from the baseplate without damaging the baseplate or the first mounting portion; at least one movable element disposed within the first inclined conduit and movable from a first, vertically lower region of the first inclined conduit to a second, vertically higher region of the first inclined conduit in response to the directional differential pressure between the first and second spaces being greater than a threshold differential pressure; and a second mounting portion, wherein when the first mounting portion is removed from the baseplate and the second mounting portion is connected to the baseplate, the second mounting portion is configured to hold an inclined conduit at a second angle, different from the first angle, relative to the horizontal plane when the baseplate is oriented vertically.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855